Title: George Washington to Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton, 10 October 1779
From: Washington, George
To: Du Portail, Louis Le Bèque,Hamilton, Alexander


Head Quarters [West Point] Octob the 10. 1779
Gentn.
The only material intelligence which I have obtained from New York or respecting the Enemy since your departure, is contained in the inclosed account, which I received yesterday from Captain Monroe. This in your communications with His Excellency Count D’Estaing, you will be pleased to shew him.
As we shall have occasion for a great many boats, in case a cooperation between the Count & us takes place, I request that you will inform yourselves of the number, which His Excellency has fit for transporting Troops.

In order to cut off the Enemy’s force on Staten Island, I would suggest that it will be necessary for the Count, as soon as possible after his entry at the Hook, to have measures taken for destroying all their boats on the Staten Island shore. And besides, it will be material that a part of his Ships should be stationed along the Island, to prevent Boats from being sent from New York to withdraw them; and their being stationed in this manner appears to me, the more essential, as the Enemy would annoy them from land batteries, if they were to continue in the narrows.
I am Gentn. With great regard & respect Yr Most Obed Servant
Go: Washington
Brigadr Genl Du Portail & Lt Colo. Hamilton
